Citation Nr: 1143047	
Decision Date: 11/23/11    Archive Date: 12/06/11	

DOCKET NO.  09-43 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as secondary to exposure to herbicides.

2.  Entitlement to service connection for erectile dysfunction secondary to prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Appellant and his wife

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active military service from January 1957 to January 1959.

This matter arises before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the VARO in Hartford, Connecticut, that denied entitlement to the benefits sought.


FINDINGS OF FACT

1.  The Veteran did not have qualifying active military service in the Republic of Vietnam.  Time in Vietnam in the 1960's was as a civilian employee.

2.  The competent evidence of record does not show that the Veteran's currently diagnosed prostate cancer was caused or permanently made worse by any incident of his active military service.  Cancer is first shown many years after separation from service.

3.  The competent evidence of record does not show that any current erectile dysfunction was caused or permanently made worse by any incident of the Veteran's active military service.


CONCLUSIONS OF LAW

1.  The Veteran has not met the basic service eligibility requirements for his period as a civilian employee of the United States Government, and he may not be considered a Veteran for purposes of VA benefits for that period of time between 1965 and 1966.  38 U.S.C.A. §§ 101(2), 106 (West 2002); 38 C.F.R. §§ 3.1(d), 3.7, 3.203 (2011).

2.  Prostate cancer was not incurred in or aggravated by active military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1116, 1137, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

3.  Erectile dysfunction was not incurred in or aggravated by active military service and is not shown to be due to service-connected disability.  38 U.S.C.A. §§ 1131, 1116, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 16 Vet. App. 183 (2002).  Proper notice from the VA must inform the claimant of any information and evidence not of record:  (1) That is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with the provisions of 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a service connection claim.  Those elements are:  (1) Veteran status; (2) existence of a current disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In August 2008 correspondence, the RO advised the Veteran what the evidence had to show to establish entitlement to service connection for his claimed disability and described the types of evidence that he should submit in support of his claim.  It also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of his claim.  The notice letter also addressed the elements of degree of disability and effective date.

The Board finds that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

To fulfill its statutory duty to assist, the RO obtained the Veteran's treatment records and associated his service treatment records with the claims file.  VA did not have to provide the Veteran with a compensation and pension examination since there was no evidence of an incident related to prostate cancer in service or that his current prostate cancer might be related to his period of active military service.

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that he or the VA needs to obtain.  The Board notes that the Veteran had the opportunity to provide testimony in his own behalf at a hearing at the RO in October 2010.  A transcript of the hearing proceedings is of record.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing facts pertinent to the claim.  Accordingly, the Board will proceed with appellate review.


Analysis

The Veteran and his representative contend that he is entitled to service connection for prostate cancer and erectile dysfunction secondary thereto as a result of his exposure to herbicides while serving as a civilian employee of the United States Government in the Republic of Vietnam in 1965 and 1966.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, the Veteran must show (1) that he served in the Republic of Vietnam during the period beginning January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents and listed under Section 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in Section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Eligibility for VA benefits is based on statutory and regulatory provisions that define an individual's legal status as a Veteran of active military service.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2011).  As a requirement for a grant of VA benefits, a claimant must establish that he or she is a "Veteran," defined as "a person who served in the active military, Naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d); see also Selley v. Brown, 6 Vet. App. 196, 198 (1994).

The Veteran has indicated that he went to Vietnam as a contractor with the US Army Aviation Material Command.  However, this is not equivalent to active military duty in Vietnam.  The Veteran's military records do not show that his active military service took place in Vietnam.  Government civilians are not eligible for VA benefits.  See 38 C.F.R. § 3.7.  Therefore, the presumptions regarding herbicide agents and Agent Orange exposure do not apply to the instant claim, and the Veteran cannot be awarded service connection for any disability whatsoever incurred during this time.

Although the Veteran is not entitled to service connection for his time as a civilian employee, the Board will still evaluate whether he is otherwise entitled to service connection for prostate cancer and secondary erectile dysfunction during his active military service.  In this regard, the Board notes that the Veteran only contends that he is entitled to service connection for prostate cancer and erectile dysfunction secondary to his exposure to herbicides.  He has made some reference to the fact that airplanes he worked on during his first period of service carried chemicals.  The chemicals are never identified, and there is nothing to suggest that they are related to the onset of prostate cancer years post-service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection for certain chronic disorders, including cancer, may be presumed to have been incurred in service where demonstrated to a compensable degree within 1 year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309

Generally, service connection generally competent evidence of three things:  (1) a current disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship, that is, a nexus, between the claimed inservice disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303.

Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  Lay persons are competent to provide an eye witness account of a Veteran's physical symptoms.  See, for example, Caldwell v. Derwinski¸ 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of a disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no inservice diagnosis of such disease).

In the present case, the medical evidence of record shows that the Veteran underwent radical prostatectomy for prostate cancer in July 2000.  This was a time many years following his active military service in the 1950's.  The service treatment records and the post service records are completely silent for any complaints or diagnoses indicative of the presence of prostate cancer and there is no competent medical opinion linking any current prostate cancer and secondary erectile dysfunction to active military service.

In this case, the Veteran's herbicide exposure occurred outside his qualifying service.  There was and is no other potential theory of entitlement.  Whether or not civilian employees in Vietnam should qualify for service connection is not for the Board to decide.  It lacks the authority to grant such a change.  The Veteran was not on active duty during the time that he was serving in Vietnam as a contractor with the Government.  Accordingly, the claim for service connection for prostate cancer and for secondary erectile dysfunction is denied.

While the Board sympathizes with the appellant's position that his situation was much like that of a Veteran in Vietnam, laws and regulations are specific as to the payment of VA benefits.  He does not qualify as a Veteran while as a civilian contractor, as evidenced by the service department failing to update his separation documents.  The law not the facts control the outcome of the status, and is beyond the Board's authority to change.


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for prostate cancer, to include as secondary to herbicide exposure, is denied.

Service connection for erectile dysfunction, claimed as secondary to prostate cancer, is denied.


	                        ____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


